Citation Nr: 1445613	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Niece


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The record indicates that the Veteran has been diagnosed with depressive disorder not otherwise specified.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim as to this matter is most appropriately characterized as a claim for service connection for a psychiatric disability.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At a March 2011 VA examination, the examiner opined that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  However, the Veteran was diagnosed with a depressive disorder not otherwise specified.  The examiner did not opine whether it was as likely as not that depressive disorder was incurred in or aggravated by active military service.  

At the July 2014 Travel Board hearing, the Veteran asserted that his diagnosed psychiatric condition was caused or aggravated by his service-connected hip disabilities due to pain and difficulties he experiences with his activities of daily living.  

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Service connection can be granted not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303(2007).  The Board finds that the Veteran must be provided a VA examination to address the claim for service connection for a psychiatric disability, to include as due to or aggravated by service-connected hip disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the complete rationale for the opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner should provide the following opinions:

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b) For each diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability was caused by or related to service.

(c) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability is caused by service-connected hip disabilities. 

(d) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability is aggravated (increased in severity beyond the natural progress of the disorder) by service-connected hip disabilities.  

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

